DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Makala et al. (US 2015/0179662, hereinafter Makala) in view of Tanaka et al. (US 2003/0222318, hereinafter Tanaka).
With respect to claim 1, Makala discloses a method of manufacturing a semiconductor device (para 0006), comprising: forming a stacked body (fig. 1) including a plurality of first films (32s) and a plurality of second films (42s); forming, in the stacked body, an opening ( 49) that extends in a thickness direction of the stacked body; and forming a first insulating film (501L/503L of fig. 2A), a charge storage layer (504L), a second insulating film (505L), and a semiconductor layer (601L) on a side wall of the opening, wherein the charge storage layer includes a silicon nitride film (para 0055; layer 504L may comprise of silicon nitride), the second insulating film includes a silicon oxynitride film (para 0056; 505L can comprise of silicon oxynitride).
Makala does not explicity disclose that the silicon nitride film is formed by using a first gas containing silicon and a second gas containing nitrogen and deuterium, and without using a gas containing oxygen, the silicon nitride film not containing oxygen.
In an analogous art, Tanaka discloses that the silicon nitride film is formed by using a first gas containing silicon and a second gas containing nitrogen and deuterium, and without using a gas containing oxygen, the silicon nitride film not containing oxygen (para 0024 and 0177).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Tanaka’s disclosure in order to achieve the optima results during semiconductor processing.
With respect to claim 2, Makala does not explicitly disclose wherein the second gas comprises deuterated ammonia (ND3) gas.
In an analogous art, Tanaka discloses wherein the second gas comprises deuterated ammonia (ND3) gas (Para 0177; ND3).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Tanaka’s disclosure in order to achieve the optima results during semiconductor processing.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Makala/Tanaka in view of Wang (US 2006/0134846, hereinafter Wang).
With respect to claim 3, Makala does not explicitly disclose wherein the first gas comprises SiD2Cl2 and the second gas comprises at least one of deuterated ammonia (ND3), NBr3, nitric oxide, and nitrous oxide.
In an analogous art, Tanaka discloses wherein the second gas comprises at least one of deuterated ammonia (ND3), NBr3, nitric oxide , and nitrous oxide (para 0177).
Makala/Tanaka does not explicitly disclose wherein the first gas comprises SiD2Cl2.
In an analogous art, Wang discloses that wherein the first gas comprises SiD2Cl2 (para 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Tanaka’s method by adding Wang’s disclosure in order to manufacture a semiconductor device according to required specifications. 

Claims 4-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Makala/Tanaka in view of Polishchuk et al. (US 9,502,543, hereinafter Polishchuk).
With respect to claim 6, Makala/Tanaka does not explicitly wherein the silicon oxynitride film is formed using the first gas, the second gas, and a third gas containing oxygen.
In an analogous art, Polishchuk discloses wherein the silicon oxynitride film is formed using the first gas (Col. 10; lines 50-53), the second gas (Col. 10; lines 53-55), and a third gas containing oxygen (Col. 10; line 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Tanaka’s method by adding Polischuck’s disclosure in order to manufacture a semiconductor device according to required specifications. 
With respect to claims 4, and 9, Makala/Tanaka does not explicitly wherein an amount of deuterium in the second gas is greater than an amount of light hydrogen in the second gas.
In an analogous art, Polishchuck discloses wherein an amount of deuterium in the second gas is greater than an amount of light hydrogen in the second gas (col. 10; lines 55-57; gases replacing hydrogen with deuterium has greater amount of deuterium then light hydrogen).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Tanaka’s method by adding Polishchuk’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.
With respect to claims 5, and 10, Makala/Tanaka does not explicitly, wherein the silicon nitride film is formed in an atmosphere of 600°C to 800°C.
In an analogous art, Polischuck discloses wherein the silicon nitride film is formed in an atmosphere of 600°C to 800°C (Col. 6; lines 26-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Tanaka’s method by adding Polischuck’s disclosure in order to achieve the optimal results during semiconductor processing.
With respect to claim 7, Makala does not explicitly disclose wherein the second gas comprises deuterated ammonia (ND3) gas.
In an analogous art, Tanaka discloses wherein the second gas comprises deuterated ammonia (ND3) gas (Para 0177; ND3).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kawasaki’s device by adding Tanaka’s disclosure in order to achieve the optima results during semiconductor processing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Makala/Tanaka/Polishchuck in view of Wang (US 2006/0134846, hereinafter Wang).
With respect to claim 8, Makala does not explicitly disclose wherein the first gas comprises SiD2Cl2 and the second gas comprises at least one of deuterated ammonia (ND3) , NBr3, nitric oxide , and nitrous oxide.
In an analogous art, Tanaka discloses wherein the second gas comprises at least one of deuterated ammonia (ND3), NBr3, nitric oxide , and nitrous oxide (para 0177).
Makala/Tanaka does not explicitly disclose wherein the first gas comprises SiD2Cl2.
In an analogous art, Wang discloses that wherein the first gas comprises SiD2Cl2 (para 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Tanaka/Polishchuck’s method by adding Wang’s disclosure in order to manufacture a semiconductor device according to required specifications. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Makala in view of Wang et al. (US 2006/0084242, hereinafter Wang).
With respect to claim 11, Makala discloses a method of manufacturing a semiconductor device (para 0006), comprising: forming a stacked body (fig. 1) including a plurality of first films (32s) and a plurality of second films (42s) that are alternately stacked on each other (fig. 1; films 32s and 42s are alternately stacked on each other); 
forming an opening ( 49) in the stacked body that extends in a thickness direction of the stacked body; and forming a first insulating film (501L/503L of fig. 2A), a charge storage layer (504L), a second insulating film (505L), and a semiconductor layer (601L) on a side wall of the stacked body in the opening, wherein the charge storage layer includes a silicon nitride film (para 0055; layer 504L may comprise of silicon nitride), the second insulating film includes a silicon oxynitride film (para 0056; 505L can comprise of silicon oxynitride).
Makala does not explicitly disclose that the silicon oxynitride film is formed by using a first gas containing silicon, a second gas containing nitrogen and a third gas containing oxygen and deuterium.
In an analogous art, Wang discloses that the silicon oxynitride film is formed by using a first gas containing silicon, a second gas containing nitrogen and a third gas containing oxygen and deuterium (para 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Wang’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makala/Wang in view of Tanaka.
With respect to claim 12, Makala does not explicitly disclose wherein the second gas comprises deuterated ammonia (ND3) gas.
In an analogous art, Tanaka discloses wherein the second gas comprises deuterated ammonia (ND3) gas (para 0177).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Wang’s method by adding Tanaka’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Makala/Wang in view of Wang (US 2006/0134846, hereinafter Wang).
With respect to claim 13, Makala does not explicitly disclose wherein the first gas comprises SiD2Cl2 and the second gas comprises at least one of deuterated ammonia (ND3) , NBr3, nitric oxide , and nitrous oxide.
In an analgous art, Tanaka discloses wherein the second gas comprises at least one of deuterated ammonia (ND3), NBr3, nitric oxide , and nitrous oxide (para 0177).
Makala/Wang does not explicitly disclose wherein the first gas comprises SiD2Cl2.
In an analogous art, Wang discloses that wherein the first gas comprises SiD2Cl2 (para 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Wang’s method by adding Wang’s disclosure in order to manufacture a semiconductor device according to required specifications. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Makala/Wang in view of Polishchuk et al. (US 9,502,543, hereinafter Polishchuk).
With respect to claim 14, Makala/Wang does not explicitly wherein an amount of deuterium in the second gas is greater than an amount of light hydrogen in the second gas.
In an analogous art, Polishchuck discloses wherein an amount of deuterium in the second gas is greater than an amount of light hydrogen in the second gas (col. 10; lines 55-57; gases replacing hydrogen with deuterium has greater amount of deuterium then light hydrogen).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Wang’s method by adding Polishchuk’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.
With respect to claim 15, Makala/Wang does not explicitly, wherein the silicon nitride film is formed in an atmosphere of 600°C to 800°C.
In an analogous art, Polischuck discloses wherein the silicon nitride film is formed in an atmosphere of 600°C to 800°C (Col. 6; lines 26-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala/Wang’s method by adding Polischuck’s disclosure in order to achieve the optimal results during semiconductor processing.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Makala in view of Polishchuk.
With respect to claim 16, Makala discloses a semiconductor device (fig. 1) comprising:a stacked body (fig. 1) including a plurality of first films (32s) and a plurality of second films (42s) that are alternately provided (32s and 42s are alternately stacked), the stacked body including an opening (49) extending in a thickness direction; a first insulating film (501L/503L) on a side wall of the stacked body in the opening; a charge storage layer (504L) on a surface of the first insulating film in the opening; a second insulating film (505L) on a surface of the charge storage layer in the opening; and a semiconductor layer (601L) on a surface of the second insulating film in the opening, wherein the charge storage layer includes a silicon nitride film (para 0055; layer 504L may comprise of silicon nitride),the second insulating film includes a silicon oxynitride film (0056; 505L can comprise of silicon oxynitride).
	Makala does not explicitly disclose that the silicon nitride film includes hydrogen, and a hydrogen concentration of the silicon nitride film is 1.0 X 1019 atoms/cm3 or less in at least at a part of the silicon nitride film in a depth direction from a center of the opening towards an outside of the opening.
	In an analogous art, Polishchuk discloses that the silicon nitride film includes hydrogen (col. 14; lines 2-10), and a hydrogen concentration of the silicon nitride film is 1.0 X 1019 atoms/cm3 or less (Col. 10; lines 46-57; replacing hydrogen with deuterium, so the concentration of hydrogen can be ~ zero) in at least at a part of the silicon nitride film in a depth direction from a center of the opening towards an outside of the opening (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Polischuck’s disclosure in order to manufacture a semiconductor device according to required specifications. 
	With respect to claim 17, Makala/Polishchuk discloses wherein the part of the silicon nitride film is more than a half of the silicon nitride film in the depth direction (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film in the depth direction).
With respect to claim 18, Makala/Polishchuk discloses wherein hydrogen concentration of the silicon oxynitride film is 1.0 X 1019 atoms/cm3 or less at least at a part of the silicon oxynitride film in the depth direction (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film in the depth direction).
Makala does not explicitly disclose that the silicon oxynitride film includes hydrogen.
In an analogous art, Polishchuk discloses that the silicon oxynitride film includes hydrogen (col. 5; lines 5-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Polischuck’s disclosure in order to manufacture a semiconductor device according to required specifications. 
With respect to claim 19, Makala/Polishchuk discloses wherein the part of the silicon oxynitride film is more than a half of the silicon oxynitride film in the depth direction (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film in the depth direction).
With respect to claim 20, Makala does not explcitily disclose wherein each of the silicon nitride film and the silicon oxynitride film contains deuterium.
In an analogous art, Polishchuk discloses wherein each of the silicon nitride film and the silicon oxynitride film contains deuterium (Col. 10; lines 46-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Polishchuk’s disclosure in order to passivate Si dangling bonds at the silicon-oxide interface, thereby increasing an NBTI lifetime of the devices.
With respect to claim 21, Makala discloses wherein the charge storage
layer is a single layer of the silicon nitride film (para 0050 and 0054; and charge storage layer 504L).

         Response to Arguments
This action is response to applicant’s communication filed on 05/03/2022.
Regarding claim 16, In an analogous art, Polishchuk discloses that the silicon nitride film includes hydrogen (col. 14; lines 2-10), and a hydrogen concentration of the silicon nitride film is 1.0 X 1019 atoms/cm3 or less (Col. 10; lines 46-57; replacing hydrogen with deuterium, so the concentration of hydrogen can be ~ zero) in at least at a part of the silicon nitride film in a depth direction from a center of the opening towards an outside of the opening (replacing hydrogen with deuterium can be in whole silicon nitride film or more than half of the film).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Makala’s method by adding Polischuck’s disclosure in order to manufacture a semiconductor device according to required specifications. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816